03/12/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0547


                                      DA 19-0547
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

 BEAU HERMAN MILLER,

              Defendant and Appellant.
                                _________________

       Appellant has filed a motion for a 10-day extension of time to file the opening brief
in the referenced matter.
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
March 15, 2021, within which to file the opening brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 12 2021